       Case: 1:20-cv-06059 Document #: 1 Filed: 10/09/20 Page 1 of 6 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

                                                 )
NATALIE LEBEDA,                                  )
                                                 )
            Plaintiff,                           )
                                                 )
v.                                               ) Civil Action No. ___________________
                                                 )
                                                 )
OLA AND ASSOCIATES;                              )
and DOE 1-5                                      )
                                                 )
.,………….Defendants.                               )
                                                 )
                                                 )



                                          COMPLAINT
                                      (Jury Trial Demanded)

       1.      Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15 U.S.C.

1692 et seq. (“FDCPA”).



                                 JURISDICTION AND VENUE

       2.      This Court exercises jurisdiction under 15 U.S.C. 1692k and 28 U.S.C. 1331.

This District is of proper venue as Plaintiff is a resident within this District and Defendants

engaged in the activity set forth herein while Plaintiff so resided.



                                             PARTIES




                                                  1
       Case: 1:20-cv-06059 Document #: 1 Filed: 10/09/20 Page 2 of 6 PageID #:2




        3.      Plaintiff, Natalie Lebeda (hereinafter “Plaintiff” or “Mrs. Lebeda”), is a natural

person residing in Cresthill, Illinois. Defendant, "OLA AND ASSOCIATES," (hereinafter

“Defendant”) is an entity or fictitious business name of unknown origin and physical address, but

believed to be located in California and using a private mailbox at a UPS Store of 642 Palomar

Street, Box 406-199 Chula Vista, CA.

        4.      Plaintiff is ignorant of the true names and capacities of the defendants sued

herein as DOE 1-5, and therefore sues these defendants by such fictitious names. Plaintiff will

amend this Complaint to allege the true names and capacities once ascertained. One or more of

the DOE defendants consist of the owner/operators of OLA AND ASSOCIATES. Plaintiff

believes and thereon alleges that the fictitiously named defendants are debt collectors, and

responsible for the actions, policies, and procedures of the company, including those specifically

giving rise to Plaintiff's causes of action.

        5.      OLA AND ASSOCIATES and DOE 1-5 shall hereafter be jointly referred to as

“Defendants.”

        6.      Defendants regularly operate as third-party debt collectors and are “debt

collectors” as defined by 15 U.S.C. 1692a.



                                    FACTUAL ALLEGATIONS

        7.      On October 10, 2019, Defendants began contacting Mrs. Lebeda in an attempt to

collect a consumer debt she allegedly owed.

        8.      On October 10, 2019, Defendants called Mrs. Lebeda and left her a voice mail

message, the content of which is as follows: “Hello. This message is intended for Natalie R.

Lebeda, located at property address 1330 Pioneer Road, Apartment 104, Crest Hill, Illinois. We




                                                  2
      Case: 1:20-cv-06059 Document #: 1 Filed: 10/09/20 Page 3 of 6 PageID #:3




have documents being issued out from our clerk’s office. Please contact the office at 888-541-

3895. When calling please provide reference file number 11374062. If there’s no return call, the

home address and place of employment will be deemed verified and the document will be issued

directly. Thank you.”

       9.     The call of October 10, 2019 was the first and only communication Defendants

had with Mrs. Lebeda.

       10.     Harassed and gravely concerned that litigation was pending against her due to

Defendants’ threat about having “documents being issued out from our clerk’s office,” Mrs.

Lebeda retained counsel with Centennial Law Offices.

       11.     On October 14, 2019, staff from Centennial Law Offices called Defendants.

Defendants confirmed that they were attempting to collect a consumer debt from Mrs. Lebeda,

that no litigation was pending against Mrs. Lebeda, and confirmed that they had called Mrs.

Lebeda on October 10, 2019.

       12.    Plaintiff's counsel checked public records and found no action against Mrs.

Lebeda for which Defendants could possibly have "documents being issued out from our clerk’s

office." Defendants had neither cause nor intent to have any such documents issued by the

Clerk's office. Defendants in fact delivered no documents of any type to Mrs. Lebeda or her

counsel.

       13.     Defendants failed to provide Mrs. Lebeda or her counsel with debt validation

information pursuant to 15 U.S.C. 1692g(a).

       14.    As a direct result of the collection activity herein alleged, legal fees in the amount

of $2,455.00 have been incurred.




                                                3
       Case: 1:20-cv-06059 Document #: 1 Filed: 10/09/20 Page 4 of 6 PageID #:4




                                     CAUSES OF ACTION

                                            COUNT I

        15.    Plaintiff re-alleges paragraphs 1 through 14, inclusive, and by this reference

incorporate the same as though fully set forth herein. Plaintiff is informed and believes and

herein alleges that Defendants violated 15 U.S.C. 1692d(6) by failing to provide meaningful

disclosure of their identity in their communication with Plaintiff, specifically that Defendants are

debt collectors and that the communication was made in an attempt to collect a debt.



                                            COUNT II

        16.    Plaintiff re-alleges paragraphs 1 through 14, inclusive, and by this reference

incorporate the same as though fully set forth herein. Plaintiff is informed and believes and

herein alleges that Defendants violated 15 U.S.C. 1692e(11) by failing to disclose in a

communication with Plaintiff that Defendants are debt collectors, and that the communication

was made in an attempt to collect a debt.



                                            COUNT III

        17.    Plaintiff re-alleges paragraphs 1 through 14, inclusive, and by this reference

incorporate the same as though fully set forth herein. Plaintiff is informed and believes and

herein alleges that Defendants, and each of them, violated 15 U.S.C. 1692e, particularly

subsections 1692e(2), 1692e(5), and 1692e(10), by making the misrepresentations about having

“documents being issued out from our clerk’s office” and that "the document will be issued

directly."




                                                 4
       Case: 1:20-cv-06059 Document #: 1 Filed: 10/09/20 Page 5 of 6 PageID #:5




                                                COUNT IV

        18.     Plaintiff re-alleges paragraphs 1 through 14, inclusive, and by this reference

incorporate the same as though fully set forth herein. Plaintiff is informed and believes and

herein alleges that Defendants, and each of them, violated 15 U.S.C. 1692g(a) by continuing

with in their collection efforts after failing to send Plaintiff debt validation information within 5-

days of their initial contact with Plaintiff.



                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, recovery for

each cause of action in the alternative, as follows:


        1.) For statutory damages in the amount of $1,000 pursuant to 15 U.S.C. 1692k(2);

        2.) For $2,455.00 in legal fees incurred in responding to unlawful collection activity;

        3.) For prejudgment interest in an amount to be proved at time of trial;

        4.) For attorney’s fees pursuant to 15 U.S.C. 1692(k);

        5.) For the costs of this lawsuit; and

        6.) For any other and further relief that the court considers proper.



                                           JURY DEMAND

        Plaintiff demands a jury trial.


 Date: October 8, 2020                             s/Robert Amador
                                                   ________________________________________
                                                   ROBERT AMADOR, ESQ.
                                                   Attorney for Plaintiff NATALIE LEBEDA
                                                   Centennial Law Offices
                                                   155 South First Street, #2121



                                                   5
Case: 1:20-cv-06059 Document #: 1 Filed: 10/09/20 Page 6 of 6 PageID #:6




                                  Orcutt, CA. 93457
                                  (888)308-1119 ext. 11
                                  (888) 535-8267 fax
                                  R.Amador@centenniallawoffices.com




                                   6
